Title: Madison’s Authorship of The Federalist, 22 November 1787–1 March 1788 (Editorial Note)
From: 
To: 


Editorial Note
After the adjournment of the Federal Convention and his return to Congress in New York, JM did not expect to participate actively in the campaign to ratify the proposed Constitution. Privately disappointed with the outcome of the convention, he nevertheless wished the new plan well and was an interested observer of its reception in the various states. Although the initial reaction was almost universally favorable, during October various newspapers, particularly those in the city of New York, began publishing pieces sharply critical of the Constitution. These attacks evidently provoked Alexander Hamilton, who had been even less enthusiastic about the Constitution than JM, to launch his own series of newspaper articles defending the new plan of government. In the first number of The Federalist, published in the N.Y. Independent Journal on 27 October, Hamilton as “Publius” promised his readers a comprehensive exposition of the Constitution. To carry out this ambitious scheme he enlisted the collaboration of John Jay, who wrote the next four essays, and William Duer, who wrote several essays that were not included in the final compilation. Gouverneur Morris was also “‘warmly pressed’” to contribute his talents, but he refused the invitation (Douglass Adair, “The Authorship of the Disputed Federalist Papers,” WMQWilliam and Mary Quarterly., 3d ser., I [1944], 242–45; The Federalist [Cooke ed.], pp. xi–xii). Hamilton apparently did not ask JM to join the enterprise until the middle of November, perhaps as late as the seventeenth, the day the Virginian returned from a trip to Philadelphia. The following day he confided to Washington his probable involvement in the publication, and shortly thereafter (22 Nov.) his first contribution to The Federalist appeared. Many years later JM recalled that at the time he agreed to Hamilton’s request, he recommended Rufus King as “a proper auxiliary,” but noted that Hamilton did not consider King’s talents “as altogether of the sort required for the task in view” (Detached Memoranda [DLC: Rives Collection, Madison Papers], printed in Elizabeth Fleet, ed., “Madison’s ‘Detached Memoranda,’” WMQWilliam and Mary Quarterly., 3d ser., III [1946], 564–65).
JM must have agreed to contribute to The Federalist because he was deeply disturbed by both the quantity and nature of the Antifederalist denunciations of the Constitution. “The Newspapers here begin to teem with vehement & virulent calumniations of the proposed Govt.,” he wrote Washington on 18 October. To Edmund Randolph he complained: “Judging from the News papers one wd. suppose that the adversaries were the most numerous & the most in earnest” (21 Oct. 1787). JM realized that the Constitution, whatever its faults, was preferable to anything proposed by its critics, who differed “as much in their objections” as they did “from the thing itself” (JM to Ambrose Madison, 11 Oct. 1787). Even before he was approached by Hamilton, JM had shown his willingness to become actively involved in the public debate by agreeing to stand for election to the Virginia ratifying convention. He justified this decision by noting that “many objections in Virginia proceed from a misconception of the plan, or of the causes which produced the objectionable parts of it” and that his attendance at the Philadelphia convention would enable him “to contribute some explanations and informations which may be of use” (JM to Ambrose Madison, 8 Nov. 1787). These remarks serve equally well to explain his decision to don the mask of “Publius.”
JM soon became a virtually indispensable partner in the enterprise, especially after illness forced Jay to retire in November. Apart from his keen analytical powers and finely developed literary style, the Virginian brought with him valuable assets that facilitated a rapid production of papers of consistently high quality (Louis C. Schaedler, “James Madison, Literary Craftsman,” WMQWilliam and Mary Quarterly., 3d ser., III [1946], 515–33). The most important of these was his unsurpassed knowledge of the Constitution from the earliest proposals to the final draft. JM alone had a comprehensive record of the convention debates, a storehouse of information that gave him an enormous advantage in his defense of the Constitution. He could also draw on the research memorandums he had prepared for his own use at the convention. Thus in composing his first essay, the celebrated No. 10, he relied heavily on one section of Vices of the Political System (PJMWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (10 vols. to date; Chicago, 1962——)., IX, 354–57). And for three more of his early numbers (18, 19, and 20) he lifted whole passages from his Notes on Ancient and Modern Confederacies (PJMWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (10 vols. to date; Chicago, 1962——)., IX, 4–22). So great was the pressure to produce copy, JM recalled that without the aid of these materials, “the performance must have borne a very different aspect” (Fleet, “Madison’s ‘Detached Memoranda,’” WMQWilliam and Mary Quarterly., 3d ser., III [1946], 565). Time was another precious asset at JM’s disposal. Unlike Hamilton, busy with his law practice, the Virginian was relatively free of other duties throughout most of the period he was writing The Federalist. Attendance at Congress was seldom required, for that body had no regular quorum from November 1787 until the middle of February 1788.
According to JM’s later recollection, the writers of The Federalist had no prearranged plan for dividing up the work (ibid.). Nevertheless, a more or less logical division of labor emerged. At the time the Virginian agreed to share the role of “Publius,” the two New Yorkers were in the midst of discussing the “utility of the Union,” the first of the topics Hamilton had listed in his introductory essay (The Federalist [Cooke ed.], p. 6). When Jay fell ill, JM, having pertinent materials close at hand, contributed two papers (Nos. 10 and 14) to this section and three more (Nos. 18, 19, and 20) to the next, which focused upon the “insufficiency of the present Confederation to preserve that Union.” After Hamilton considered the “necessity of a government at least equally energetic with the one proposed,” JM took up the analysis of the Constitution proper, particularly its “conformity … to the true principles of republican government” (ibid., pp. 6–7). This was the core of the work, the part he was uniquely qualified to undertake. JM wrote twenty-four numbers (37 through 58, 62, and 63) under this heading before he was forced to leave for Orange County to secure his election to the Virginia ratifying convention (Adair, “The Authorship of the Disputed Federalist Papers,” WMQWilliam and Mary Quarterly., 3d ser., I [1944], 248–54).
Although the original manuscripts have never been found and were most likely destroyed at the time of printing (except for the drafts of Jay’s essays), the present editors believe that JM wrote twenty-nine of the eighty-five essays of “Publius,” the number he claimed in a list first made public in 1818. According to that list Jay wrote Nos. 2, 3, 4, 5, and 64; JM wrote Nos. 10, 14, 18, 19, 20, 37 through 58, 62, and 63; and Hamilton wrote the remainder. This designation of authors differed significantly from one attributed to Hamilton, which had appeared ten years earlier in The Port Folio, a Philadelphia magazine. The 14 November 1807 issue of that magazine reproduced a memorandum, said to be in Hamilton’s handwriting, that distributed the authorship as follows: Nos. 2, 3, 4, 5, and 54 to Jay; Nos. 10, 14, and 37 through 48 to JM; Nos. 18, 19, and 20 to Hamilton and JM jointly; and all the rest to Hamilton (The Federalist, ed. Henry B. Dawson [New York, 1864], p. xxviii). The discrepancy between these two lists gave rise to a famous literary dispute over the authorship of certain numbers of the The Federalist that continued well into this century. In recent years, however, the authorship question has evoked little controversy, for insofar as the known evidence can do it, the issue has been settled.
That JM’s list of authors is the correct one is a conclusion previously reached by Edward G. Bourne, Douglass Adair, Jacob E. Cooke, and Frederick Mosteller and David L. Wallace (Bourne, “The Authorship of The Federalist,” in Essays in Historical Criticism [1901; Freeport, N.Y., 1967 reprint], pp. 115–45 [earlier version in AHRAmerican Historical Review., II (1896–97), 443–60]; Adair, “The Authorship of the Disputed Federalist Papers,” WMQWilliam and Mary Quarterly., 3d ser., I [1944], 97–122, 235–64; The Federalist [Cooke ed.], pp. xix–xxx; Mosteller and Wallace, Inference and Disputed Authorship: The Federalist [Reading, Mass., 1964], p. vii and passim). Together their studies presented all the internal and external evidence available to resolve the question. Bourne was the first to compile the internal evidence, which he did with exemplary thoroughness. Using parallel columns, he showed similarities and identities between selected passages of the disputed essays and earlier writings or speeches by JM. In 1944 Adair extended Bourne’s findings by reconstructing in detail the circumstances of the writing of The Federalist and by analyzing the political philosophies of JM and Hamilton. At the same time he effectively exposed the dubious reasoning of Henry Cabot Lodge and Paul Leicester Ford, the major spokesmen for Hamilton’s claim to the disputed essays. Moreover, in a telling footnote Adair pointed out the difficulty of accepting the hypothesis that JM’s contributions ended with No. 48, which was published on 1 February 1788: despite great pressure to return home for the Virginia ratifying convention election, JM nevertheless remained in New York for another month until after the publication of No. 63 (“The Authorship of the Disputed Federalist Papers,” WMQWilliam and Mary Quarterly., 3d ser., I [1944], 252–53 and n. 47). The conclusions reached by Bourne and Adair using traditional methods have recently been upheld by the work of Mosteller and Wallace, mathematicians whose primary interest was to test the application of a certain mathematical theorem rather than to settle the authorship problem. Noting the frequency of certain “discriminator” words used by JM and Hamilton, they found high odds in favor of JM’s authorship of the disputed papers. The lowest (for No. 55) were 90 to 1, but the next lowest (for No. 56) were 800 to 1 (Inference and Disputed Authorship, p. 263).
Skeptical of arguments based on internal evidence, Cooke relied instead on external evidence, chiefly the various lists of authors that have survived. Cooke conceded the superiority of JM’s claim on the basis of the greater authenticity of the Virginian’s list, although he was reluctant to dismiss the evidence in support of Hamilton’s claim as completely untrustworthy. Because there is no extant list in Hamilton’s hand, Cooke noted, one cannot be certain which papers the New Yorker believed to be his own. Moreover, the list attributed to him contains at least one error: Jay wrote No. 64, not No. 54, as a draft in Jay’s hand found among his papers proved. A more reliable guide to Hamilton’s distribution of authorship, Cooke argued, is a memorandum in the hand of Chancellor James Kent, which Kent showed to Hamilton. This memorandum differs from the one attributed to Hamilton by assigning No. 64 (written over “54”) to Jay and Nos. 49 (written over “48”) and 53 to JM. Significantly, however, Kent later accepted as correct a list nearly identical to the one drawn up by JM (The Federalist [Cooke ed.], pp. xxi–xxvi). There remains the intriguing possibility that Hamilton, who seems not to have shown much interest in the authorship question and who evidently did not refer back to the essays themselves when assigning authorship, made a few careless errors in reading the Roman numerals that were used in the older editions of The Federalist (Irving Brant, “Settling the Authorship of The Federalist,” AHRAmerican Historical Review., LXVII [1961–62], 71–75).
The external evidence on JM’s side is free of such ambiguity. There are two extant lists of authors in JM’s hand, drawn up at different times and with an identical distribution of authorship. The one most often cited is in a copy of The Federalist, now in the Rare Book Division, Library of Congress, in which JM made corrections and wrote the name of the author before each essay. This copy is the 1799 edition by John Tiebout (actually a reissue of the 1788 McLeanThe Federalist, A Collection of Essays,
          written in favour of the New Constitution, By a Citizen of New-York. Printed by J.
        and A. McLean (New York, 1788). edition) and is evidently the one JM sent to Jacob Gideon in 1818. Gideon used this information to prepare his own edition of The Federalist (Washington, 1818), which names the authors of the individual essays. JM later endorsed the Gideon edition as containing “a true distribution of the numbers of the Federalist among the three writers” (Fleet, “Madison’s ‘Detached Memoranda,’” WMQWilliam and Mary Quarterly., 3d ser., III [1946], 567).
The other list is in a copy of The Federalist that once belonged to Richard Rush, who served as both attorney general and secretary of state under JM. For many years the existence of this list was known only through a description of it in a letter from Benjamin Rush, son of Richard Rush, to Henry B. Dawson, 29 August 1863, printed in The Federalist (Dawson ed.), pp. xxxix–xlv. Cooke mentioned this list, but not having seen the Rush copy, he cautiously refused to accept it as authoritative. The present editors have examined this copy, now in the Special Collections, Boston University Library, and can affirm that the marginal notes are in JM’s hand. Rush’s copy of The Federalist consists of the second and third volumes of The Works of Alexander Hamilton (3 vols.; New York, 1810). This edition was the first to name the authors of the individual essays, which was done according to the list attributed to Hamilton. Evidently at the owner’s request, JM went through the two volumes and wrote the initials of the author before each number, crossing out Hamilton’s name wherever it appeared before an essay the Virginian claimed. At No. 18 he wrote a long note explaining why Hamilton should not be considered coauthor of Nos. 18, 19, and 20 (see The Federalist No. 18, 7 Dec. 1787, n.). According to Richard Rush’s memorandum on the flyleaf of the first volume, JM performed this task at least as early as 1816.
Although no list of authors of an earlier date than 1816 has been found, JM indicated on several occasions that he had drawn up such lists long before the authorship dispute arose, apparently near the time of the original publication of The Federalist. To Gideon, who had received JM’s personally inscribed copy of the work, JM noted that he “had a considerable time ago, at the request of particular friends, given the same advantage to their copies” (20 Aug. 1818, Madison, Writings [Hunt ed.]Gaillard Hunt, ed., The Writings of James
          Madison (9 vols.; New York, 1900–1910)., VIII, 411 n.). And to Robert Walsh, after acknowledging the discrepancy between his claim and Hamilton’s, JM stated that he had communicated a list of the authors “at a time & under circumstances depriving me of a plea for so great a mistake in a slip of the memory or attention” (2 Mar. 1819, ibid., VIII, 433). If his list was erroneous, JM wrote James K. Paulding, it “could not be ascribed to a lapse of memory,” but must “be an impeachment of my veracity” (April 1831, ibid., IX, 454).
Although JM’s numbers of The Federalist were first published in New York newspapers, the text of the essays below is from the original letterpress edition of 1788 printed by John and Archibald McLeanThe Federalist, A Collection of Essays,
          written in favour of the New Constitution, By a Citizen of New-York. Printed by J.
        and A. McLean (New York, 1788).. Both volumes of this edition were published after JM left New York, but he could have corrected the newspaper versions of all his numbers before departing. His last essay appeared on 1 March, several days before he left the city. The differences between the newspaper and McLeanThe Federalist, A Collection of Essays,
          written in favour of the New Constitution, By a Citizen of New-York. Printed by J.
        and A. McLean (New York, 1788). texts are slight, however, consisting of stylistic changes and typographical corrections. For the newspaper text, collated with the McLeanThe Federalist, A Collection of Essays,
          written in favour of the New Constitution, By a Citizen of New-York. Printed by J.
        and A. McLean (New York, 1788)., George Hopkins (1802), and Gideon editions, see The Federalist (Cooke ed.).
In reprinting JM’s essays the editors have silently corrected typographical and other obvious errors in McLeanThe Federalist, A Collection of Essays,
          written in favour of the New Constitution, By a Citizen of New-York. Printed by J.
        and A. McLean (New York, 1788).. The titles at the head of each essay in the McLeanThe Federalist, A Collection of Essays,
          written in favour of the New Constitution, By a Citizen of New-York. Printed by J.
        and A. McLean (New York, 1788). edition have been omitted. The date in brackets indicates when the essay first appeared in the newspaper. Certain numbering changes in the McLeanThe Federalist, A Collection of Essays,
          written in favour of the New Constitution, By a Citizen of New-York. Printed by J.
        and A. McLean (New York, 1788). edition resulted from a rearrangement of the newspaper essays Nos. 29–35 (none by JM), so that in the McLeanThe Federalist, A Collection of Essays,
          written in favour of the New Constitution, By a Citizen of New-York. Printed by J.
        and A. McLean (New York, 1788). edition Nos. 36–78 bear one number higher than in the first printed version (ibid., p. xviii).
